  

Execution Version

 

AMENDMENT

 

This Amendment (this “Amendment”) is made and entered into this January 17,
2012, but effective as of January 1, 2012, by and between GKK Capital LP, a
Delaware limited partnership (the “Employer”), and Jon W. Clark (the
“Executive”).

 

WHEREAS, GKK Manager LLC (“GKK Manager”) and the Executive were the original
parties to that certain Employment and Noncompetition Agreement dated as of
April 27, 2009 (the “Employment Agreement”);

 

WHEREAS, the Employer is the successor to the obligations of GKK Manager under
the Employment Agreement;

 

WHEREAS, the initial term of the Employment Agreement is scheduled to expire on
April 30, 2012; and

 

WHEREAS, the parties hereto desire to extend the initial term of the Employment
Agreement through April 30, 2014, increase Executive’s Base Salary to $275,000
and make certain other modifications to the Employment Agreement, all on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound hereby, the parties agree as follows:

 

1.        The Original Term of the Employment Agreement is hereby extended to
continue through April 30, 2014, unless earlier terminated as provided in
Section 6 of the Employment Agreement.

 

2.         Section 3(a) of the Employment Agreement is hereby amended to
increase Executive’s Base Salary to $275,000 per annum.

 

3.         The Employer agrees that Executive’s target discretionary annual
bonus pursuant to the second paragraph of Section 3(a) of the Employment
Agreement for 2012 and 2013 shall also be at least $300,000; provided that the
actual bonus awarded Executive for 2012 and 2013 shall be determined by the
Employer, in its sole discretion, based on such factors as it deems relevant.
Any such bonuses payable hereunder shall be payable in accordance with the terms
and conditions of such section.

 

4.         Section 3 of the Employment Agreement is hereby amended by adding the
following new clause (f) at the end thereof:      

           

“(f)      Car Allowance. During the Employment Period, the Employer shall pay
Executive a monthly car allowance in the amount of $750 per month.”





 



 

 

 

5.         Section 6(b)(ii)(A) of the Employment Agreement is hereby amended by
deleting the words “(a)” and “or (b) the appointment by Gramercy of a person
other than the Executive as Gramercy’s Principal Financial Officer for SEC
reporting purposes so long as such person has a title other than Chief Financial
Officer for corporate purposes.”

 

6.         Section 7(a)(v) of the Employment Agreement is hereby amended by
deleting it in its entirety and substituting the following in lieu thereof:

           

             “(v)         In the event such termination occurs in connection
with or within eighteen (18) months after a Change-in-Control, then Executive
will be entitled to the payments and benefits provided under the foregoing
Sections 7(a)(i) – (iv), except that the references to “6 months” in the salary
and bonus continuation provisions set forth in Sections 7(a)(i) and (ii) above
will be replaced with “12 months.” If the Executive becomes entitled to receive
the severance payments and benefits pursuant to Section 7(a) of the Employment
Agreement as a result of a termination of the Executive’s employment with the
Employer in connection with or within 18 months after a Change-in-Control, then
in lieu of continuing to pay Base Salary (at the rate in effect on the date of
termination) to the Executive for a period of 12 months on the same periodic
payment dates as payment would have been made to the Executive if the Executive
had not been terminated, the Employer will pay to the Executive an amount equal
to 12 months of the Executive’s Base Salary (at the rate in effect on the date
of termination) in a single lump-sum on the 30th day following the Termination
Date and the Employer will pay all amounts owed pursuant to Section 7(a)(ii) in
a single lump-sum on the 30th day following the Termination Date; provided that
such Change-in-Control also constitutes a “change in ownership or effective
control” of Gramercy or a “change in the ownership of a substantial portion of
Gramercy’s assets” for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  If such Change-in-Control does not constitutes a
“change in ownership or effective control” of Gramercy or a “change in the
ownership of a substantial portion of Gramercy’s assets” for purposes of Section
409A of the Code, then the provisions of Section 7(a) shall apply in accordance
with their terms. In addition, the parties hereby agree that a termination of
the Executive’s employment will be deemed to have been in connection with a
Change-in-Control in the event that it occurs after the signing of a definitive
agreement to effectuate a transaction that would constitute a Change-in-Control
and prior to the closing of such transaction pursuant to such definitive
agreement; provided that such termination will not be deemed to have been in
connection with a Change-in-Control if such transaction is not consummated or,
when consummated, does not constitute a Change-in-Control.”

 

2

 

 

7.         Section 8(b)(i) of the Employment Agreement is hereby amended by
deleting it in its entirety and substituting the following in lieu thereof:

            

            “During the Employment Period, and for the six-month period
following the date that Executive is no longer employed by the Employer,
Executive will not, without the prior written consent of the Employer, provide
any services, directly or indirectly, as an employee, consultant, or otherwise
to any entity with one or more classes of equity securities that are publicly
traded in the United States (whether or not listed on a national securities
exchange and which shall be deemed to include any entity that files or is
required to file periodic reports with the Securities and Exchange Commission
pursuant to Section 13 or 15 of the Securities Exchange Act of 1934, as amended)
whose primary business is originating commercial mortgages and/or acquiring net
lease investments, provided, however, such restriction shall not prohibit
Executive from providing services to clients as an employee or member of a
financial services management company or a public accounting firm and that (A)
such six-month period shall only be three months if (i) Executive is no longer
employed by the Employer following a non-renewal of this Agreement by the
Employer or (ii) in the event Executive’s employment is terminated for Cause
based on conduct or alleged conduct that was not related to the Business of the
Employer, (B) such six-month period shall only be three months in the event
Executive terminates his employment within sixty (60) days after the payment of
a discretionary bonus for any year in an amount less than $300,000 and (C) such
six-month period shall not apply in the event Executive terminates his
employment without Good Reason within sixty (60) days after (i) Gramercy files,
in any court or agency pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of Gramercy or of
its assets, or (ii) the 90th day after Gramercy is served with an involuntary
petition in bankruptcy or seeking reorganization, liquidation, dissolution,
winding-up arrangement, composition or readjustment of its debts or any other
relief under any bankruptcy, insolvency, reorganization or other similar act or
law of any jurisdiction now or hereafter in effect, if such petition is not
dismissed on or before such date; with this subparagraph (i) being subject,
however, to Section 8(c) below; and.”

 

8.         All other provisions of the Employment Agreement shall remain in full
force and effect according to their respective terms, and nothing contained
herein shall be deemed a waiver of any right or abrogation of any obligation
otherwise existing under the Employment Agreement except to the extent
specifically provided for herein.

 

9.         Any controversy or claim arising out of or relating to this Amendment
or the breach of this Amendment that is not resolved by the parties hereto shall
be submitted to arbitration in New York, New York in accordance with New York
law and the procedures of the American Arbitration Association. The
determination of the arbitrator(s) shall be conclusive and binding on the
parties hereto and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

  



3

 



 

10.         No amendment, modification or waiver in respect of this Amendment
shall be effective unless it shall be in writing and signed by the party against
whom such amendment, modification or waiver is sought.

 

11.         If any provision of this Amendment (or any portion thereof) or the
application of any such provision (or any portion thereof) to any person or
circumstances shall be held invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.

 

12.         This Amendment shall be binding upon and inure to the benefit of
both parties and their respective successors and assigns, including any entity
with which or into which Gramercy or the Employer may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
the Executive are personal and shall not be assigned by him. This Amendment
shall inure to the benefit of and be enforceable by the Executive’s personal and
legal representatives, executors, administrators, assigns, heirs, distributees,
devisees and legatees.

 

13.         This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other party.

 

14.         This Amendment shall be governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

 

15.         The Employment Agreement, as amended hereby, contains the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter. The parties hereto shall not be liable or bound
to any other party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein.

 

16.         Subject to the provisions of Section 9 of the Employment Agreement,
the Executive agrees to submit to the jurisdiction of the United States District
Court for the Southern District of New York or the Supreme Court of the State of
New York, New York County, for the purpose of any action to enforce any of the
terms of this Amendment.

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  GKK CAPITAL LP       By: Gramercy Capital Corp., its general   partner       
By: /s/ Roger M. Cozzi     Name: Roger M. Cozzi     Title: Chief Executive
Officer       EXECUTIVE:       /s/ Jon W. Clark   Jon W. Clark

 



5

 

